Exhibit SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of March 17, 2010, is by and among GENCORP INC., an Ohio corporation (the “Borrower”), the subsidiaries of the Borrower from time to time party thereto (the “Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (the “Administrative Agent”).Capitalized terms used herein but not otherwise defined shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions from time to time party thereto (the “Lenders”) and the Administrative Agent are parties to that certain Amended and Restated Credit Agreement dated as of June 21, 2007 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “Credit Agreement”); WHEREAS, the Borrower has requested that the Required Lenders agree to certain amendments to the Credit Agreement; and WHEREAS, the Required Lenders are willing to amend the Credit Agreement subject to the terms and conditions hereof. NOW, THEREFORE, IN CONSIDERATION of the agreements herein contained, the parties hereby agree as follows: SECTION 1 AMENDMENT 1.1New Definitions.The following definitions are hereby added to Section 1.1 of the Credit Agreement in the appropriate alphabetical order: “4.0625% Convertible Debentures” shall mean, collectively, those certain 4.0625% Convertible Subordinated Debentures due 2039 issued by the Borrower, as the same may be amended, restated, supplemented or otherwise modified from time to time as permitted hereunder. “Aggregate Refinancing Indebtedness Amount” shall have the meaning set forth in Section 6.1(e). “Debt Repurchase” shall mean a redemption, repurchase, retirement or other satisfaction or extinguishment, including, without limitation, by optional redemption, required repurchase rights, exchange, open market and/or privately negotiated purchases, of Indebtedness. “Designated Cash” shall mean, so long as there are no Revolving Loans outstanding, (a) cash and Cash Equivalents of the Borrower or any of its Subsidiaries subject to account control agreements in favor of the Administrative Agent that are in form and substance reasonably acceptable thereto and (b) cash and Cash Equivalents of the Borrower or any of its Subsidiaries that are held in a blocked account with the Administrative Agent or a separate account with an escrow agent, in each case that are earmarked for the permanent reduction of Indebtedness of any of the
